DETAILED ACTION
This action is in response to the amendment filed 11/15/2022.  Claims 1-20 are pending.  Claims 1, 8 and 15 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed 11/15/2022:  Applicant has submitted replacement drawings, and the corresponding objections are withdrawn.  Applicant has amended the specification, and some of the corresponding objections have been withdrawn.  Applicant has amended the claims, and the corresponding rejections have been altered to address the amended language.
Response to Arguments
Applicant's arguments filed 11/15/2022 have been fully considered but they are not persuasive.
Examiner strongly recommends that Applicant request an interview should Examiner’s position not be clear to the Applicant, per Examiner’s response in these arguments.
Applicant argues with regards to claim 1:  
	“Shackleton fails to teach each and every one of these features of claim 1. For example, Shackleton fails to teach or suggest a "providing the feature vector as input to a machine learning model that determines a deployment environment, from a plurality of deployment environments, of the plurality of computing resources based on the feature vector," as recited in claim 1. 
	On page 5, the Office Action relies on paragraph [0031] and FIG. 2 of Shackleton as teaching the feature of "that determines the deployment environment of the plurality of computing resources based on the feature vector," as recited in claim 1 prior to the present amendment. Upon review, Paragraph [0031] and FIG. 2 of Shackleton disclose that a vector of virtual machine configuration characteristics is inputted into a machine learning algorithm, which outputs a virtual machine vulnerability vector, which reflects known or realized security occurrences of the virtual machine. Based on the vulnerability vector, a security configuration is selected for the virtual machine and applied thereto. 
	As is evident, the relied upon portions of Shackleton fail disclose that a deployment environment of a virtual machine is determined in any manner. In contrast, claim 1 recites the determination of a deployment environment and of a security policy that is specifically applicable to that determined deployment environment. This concept is completely lacking from Shackleton. Furthermore, the present amendment to claim 1 makes further clear that a plurality of deployment environments exists and that a particular environment from the plurality of the deployment environments is determined utilizing the machine learning model. Nowhere does Shackleton teach this feature of claim 1. 
	As such, Shackleton fail to teach "providing the feature vector as input to a machine learning model that determines a deployment environment, from a plurality of deployment environments, of the plurality of computing resources based on the feature vector," as recited in claim 1, and thus fails to teach each and every feature of claim 1.”
Examiner respectfully disagrees.  Examiner relies upon Shackleton to show provide the feature vector as input to a machine learning model (Shackleton Fig. 2 showing 202 provided to Machine Learning Algorithm 204; [0030]) that determines a deployment environment, from a plurality of deployment environments of the plurality of computing resources based on the feature vector (Shackleton Fig. 2 showing output of VM Vulnerability Vector 210 from Machine Learning Algorithm 204 algorithm; [0031] machine learning algorithm is trained to generate vulnerability vector 210 to reflect known or realized security occurrences of input configurations; [0033] machine learning algorithm is trained off of configuration vectors to produce vulnerability vectors based on security occurrence information for VMs for which data is available (i.e. plurality of examples of existing security occurrences are used to train algorithm of which it uses to identify/select against).  Referencing [0001] ll. 1-2 of the specification of the application “A deployment environment is an environment in which a computer program (e.g., a software component) is deployed and executed.”  Examiner as such interprets “deployment environment” as an environment where any software is executed.  In the case of Shackleton a virtual machine is a deployment environment and the configuration vector is a representation of the configuration state of the VM.  The configuration vector is used to by a machine learning algorithm to determine a vulnerability vector, the vulnerability vector representing the security situation of the VM environment.  As the machine learning algorithm is trained off of multiple VM configuration vectors associated with corresponding security occurrence information, the VM vulnerability vector is being determined from a plurality of VM environments.  As further relied upon by the Examiner, Shackleton also shows determining a security policy from a plurality of security policies that is applicable for the determined deployment environment (Shackleton [0026] Security Configuration aligned to a security policy is selected based on risk determined from global/local threat information and the vulnerability vector 210).  In Shackleton the security policy is being selected based upon the determined VM vulnerability vector.  As the VM vulnerability vector is a determination of a deployment environment (i.e. these are the vulnerabilities of the VM environment), the security policy is being selected based upon the determination of the deployment environment.
Examiner notes that there may be a difference between Examiner’s and Applicant’s interpretations of “deployment environment” and “determination of a deployment environment”.  Examiner believes that Applicant’s intention is that the “deployment environment” represents a specific environment within a “development” life-cycle (see specification [0001] “development”, “staging”, “testing”, “production” environments).  Examiner also believes that the Applicant intended the “determination of a deployment environment” to be a “determination” between theses “life-cycle” environments, this distinction between the environments is being made by the “machine learning model”.  However, it is noted that the above features are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Also, as show above, Examiner’s interpretation of a “deployment environment” is supported by the specification ([0001] ll. 1-2).
All other arguments presented by Applicant either repeat or rely upon the issues addressed above, and are also not persuasive for the reasons given above.
Specification
The disclosure is objected to because of the following informalities:	[0076] the first recitation of the acronyms CD and DVD are not expanded; and	[0081] the first recitation of the acronyms MEM and RF are not expanded.	Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-11 and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shackleton et al. (US 2021/0182403 A1), national stage with international filing date of Oct. 11, 2018.
As to claim 1, 8 and 15, Shackleton discloses a method (Shackleton [0009]), system (Shackleton [0014] system) and computer-readable storage medium (Shackleton [0014] memory with instructions for performing method), hereinafter referred to as system, for enhancing security for a deployment environment comprising a plurality of computing resources (Shackleton [0003]-[0005] managing security for many virtual machines (VM)(s)), comprising:	at least one processor circuit (Shackleton [0014] processor); and	at least one memory that stores program code configured to be executed by the at least one processor circuit (Shackleton [0014] memory with instructions for performing method), the program code comprising:		a deployment environment determiner (Shackleton Fig. 2 components 204 Machine Learning Algorithm (ML), 210 VM Vulnerability Vector  and 214 Security Configuration Selector; [0026]) configured to:			receive usage data associated with the plurality of computing resources (Shackleton [0030] use of VM log file data and state – requires acquisition);			generate a feature vector based on the usage data (Shackleton Fig. 2 item 202;  [0030] encode a configuration state of a VM into a VM configuration vector 202, which can include log file data);			provide the feature vector as input to a machine learning model (Shackleton Fig. 2 showing 202 provided to Machine Learning Algorithm 204; [0030]) that determines a deployment environment, from a plurality of deployment environments of the plurality of computing resources based on the feature vector (Shackleton Fig. 2 showing output of VM Vulnerability Vector 210 from Machine Learning Algorithm 204 algorithm; [0031] machine learning algorithm is trained to generate vulnerability vector 210 to reflect known or realized security occurrences of input configurations; [0033] machine learning algorithm is trained off of configuration vectors to produce vulnerability vectors based on security occurrence information for VMs for which data is available (i.e. plurality of examples of existing security occurrences are used to train algorithm of which it uses to identify/select against); and			determine a security policy from a plurality of security policies that is applicable for the determined deployment environment (Shackleton [0026] Security Configuration aligned to a security policy is selected based on risk determined from global/local threat information and the vulnerability vector 210).
As to claims 2, 9 and 16, Shackleton discloses the invention as claimed as described in claims 1, 8 and 15, respectively, including wherein the machine learning model is generated by:	providing first features associated with first past usage data as first training data to a machine learning algorithm, the first past usage data labeled as associated with a first deployment environment (Shackleton [0032]-[0034] training machine learning algorithm with multiple labeled VM configurations from multiple VMs); and	providing second features associated with second past usage data as second training data to the machine learning algorithm, the second past usage data labeled as associated with a second deployment environment that is different than the first deployment environment (Shackleton [0032]-[0034] training machine learning algorithm with multiple labeled VM configurations from multiple VMs),	wherein the machine learning algorithm generates the machine learning model based on the first training data and the second training data (Shackleton [0032]-[0034] training machine learning algorithm with multiple labeled VM configurations from multiple VMs).
As to claims 3, 10 and 17, Shackleton discloses the invention as claimed as described in claims 1, 8 and 15, respectively, including wherein the determined security policy comprises a plurality of recommended security settings to be implemented for the plurality of computing resources of the determined deployment environment (Shackleton [0006] security policy defines security configuration for VM including configuration characteristics of VM).
As to claims 4, 11 and 18, Shackleton discloses the invention as claimed as described in claims 3, 10 and 17, respectively, including wherein the deployment environment determiner is further configured to:	for each of the recommended security settings, receive an indication as to whether the plurality of computing resources is in compliance with the recommend security setting (Shackleton [0013] VM configuration vector includes state of each of a plurality of configuration characteristics); and	determine a security score for the determined deployment environment based on the indication received for each of the recommended security settings, the security score being indicative of a level of compliance of the determined deployment environment with respect to the determined security policy (Shackleton [0028] determination of a degree of vulnerability of target VM, based on VM vulnerability vector (derived by machine learning from configuration vector) having a vector of metrics each corresponding to an indication of an extent of a weakness; [0012] selection of security configuration is based upon weighting elements in the vulnerability vector based on characteristic identified).
As to claims 7 and 14, Shackleton discloses the invention as claimed as described in claims 1 and 8, respectively, including wherein the usage data comprises at least one of:	one or more network ports utilized by each of the plurality of computing resources (Shackleton [0028] nature, number, extent and security of open ports is reflected by metrics in VM vulnerability vector (i.e. expose ports are determined by using configuration vector));	at least one of a type or number of network packets transmitted by each of the plurality of computing resources (optional – not required);	at least one of a type or number of network packets received by each of the plurality of computing resources (optional – not required);	an amount of memory utilized by each of the plurality of computing resources (optional – not required);	a measure of processing usage for each of the plurality of computing resources (optional – not required); or	a pattern of account logins with respect to the plurality of computing resources (optional – not required).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shackleton et al. (US 2021/0182403 A1), national stage with international filing date of Oct. 11, 2018, in view of Xie et al. (US 2018/0324219 A1), published on Nov. 8, 2018.
As to claims 5, 12 and 19, Shackleton substantially discloses the invention as claimed as described in claims 3, 10 and 17, respectively, failing to explicitly disclose wherein the deployment environment determiner is further configured to perform one of:  provide a first notification that indicates which of the recommend security settings have been implemented for the determined deployment environment; provide a second notification that indicates which of the recommend security settings have not been implemented for the determined deployment environment; or automatically activate at least one of the recommended security settings.	Xie describes a network security framework based scoring metric generation and sharing.	With this in mind, Xie discloses provide a second notification that indicates which of the recommend security settings have not been implemented for the determined deployment environment (Xie [0057] report security criteria that are causing a low score for network segment; Fig. 8 and Fig. 9A showing recommendations not implemented and triggering a low score; [0074]-[0075]).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the environment analysis and reporting of Xie with the security configuration determination of Shackleton, such that compliance reporting is made available as a summary of the implementation of a security configuration, as it would advantageously assist in determination if an implemented security configuration is sufficient for the level of security required (Xie [0005]-[0006]).
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shackleton et al. (US 2021/0182403 A1), national stage with international filing date of Oct. 11, 2018, in view of Sastry et al. (US 2016/0315965 A1), published on Oct. 27, 2016.
As to claims 6, 13 and 20, Shackleton substantially discloses the invention as claimed as described in claims 1, 8 and 15, respectively, failing, however, to explicitly disclose wherein the determined deployment environment comprises one of: a test environment;	a production environment; or a staging environment.	Sastry describes cloud-based authorization policy customization.	With this in mind, Sastry discloses wherein the determined deployment environment comprises one of: a test environment; a production environment; or a staging environment (Sastry [0039] policy migration to test, staging and production environments).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the cloud based authorization policy customization of Sastry with the security configuration determination of Shackleton, such that the security policy configuration can be applied to multiple environment types as in Sastry, as it would advantageously allow for automation of the customization of authorization policies for customers of a cloud service (Sastry [0004]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sanders et al. (US 11,140,061 B1) is related to machine learning determination of policy compliance with different phases of a deployment cycle.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654. The examiner can normally be reached Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W SHEPPERD/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        
ERIC W. SHEPPERD
Primary Examiner
Art Unit 2492